DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 09/15/2022, have been entered and made of record. Claims 1-15 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered been fully considered but they are not persuasive. See the reasons sets forth below.
Applicant added the feature of “activating an audio input and an audio output port of the mobile computing device to receive audio input through the audio input port and triggering watermarkless audio synchronization of the alternative audio file…. And playing back the alternative audio file through the audio output port.”
However, the applied prior art of Pierce teaches the above newly added feature. In paragraph 0016 Pierce discloses monitoring a receiver found on device 100 and the receiver is a microphone that receives one or more audible signals (that were outputted from speakers, for instance). In paragraph 0023 event content are synchronized using the audible signal. Pierce further discloses once synchronized, the mobile device delivers additional content to movie viewers that supplements the movie. 
Furthermore, as stated in the Examiner’s answer and PTAB”s decision, Pierce discloses in paragraph 0024 “In this embodiment, the device 100 provides synchronized translations on the device 100 of a nonsensical language spoken by several of the characters in a feature movie.” Therefore, Pierce discloses synchronizing a translation of the spoken language (alternative audio file) with the presented movie. See also paragraph 0026 of Pierce.
In addition, the applied prior art of Meek discloses in see paragraph 0004 synchronize video content and the separately-available audio content, and in paragraph 0040 Meek discloses synchronizer compare the audio time stamp to the video time stamp. Meek discloses in paragraph 0038 also the video time stamps measure an amount of time from a reference point or time and also signify an offset time from the start of the video signal.
In view of the above, the Examiner believes that the claimed invention does in fact read on the cited references for at least the reasons discussed above and as stated in the detail Office Action as follows.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al. (US PG PUB 2008/0209482 hereinafter referred as Meek) in view of Pierce JR. et al. hereinafter referred as Pierce) and further in view of Diaz (US 6, 816, 778 hereinafter referred as Diaz). 
Regarding claim 1, Meek discloses a method for the continuous automated audio synchronization of an alternative audio track with the playback of the combined audio and video of a motion picture, the method comprising:
selecting a motion picture in a user interface to an audio synchronization application executing in memory of a mobile computing device along with a corresponding movie theater in which the selected motion picture is scheduled to be presented (see paragraph 0025 user’s electronic signal device receives video signal; alternate application comprises instructions that may inspect the video signal, identify associated audio tag; figure 12 alternate audio application; see paragraph 0004 synchronize video content and the separately-available audio content; see paragraph 0040 synchronizer compare the audio time stamp to  the video time stamp; see also paragraph 0041);
downloading an alternative audio file for the selected motion picture and the corresponding movie theater (see paragraph 0047 buffer memory stores the signal) and playing back the alternative audio file through the audio output port (see paragraphs 0003-0004 and 0040).
Claim 1 differs from Meek in that the claim further requires detecting a location of the mobile computing device; and responsive to a determination that the mobile computing device is proximate to the movie theater, retrieving from over a computer communication network start times for the selected motion picture at the movie theater to which the mobile computing device is determined to be proximate, activating an audio input and an audio output port of the mobile computing device to receive audio input through the audio input port and determining a start time of a next scheduled presentation of the selected motion picture at the movie theater to which the mobile computing device is determined to be proximate, and triggering watermarkless audio synchronization of the alternative audio file by the application at a time that is within a threshold of the determined start time.
In the same field of endeavor Pierce discloses detecting a location of the mobile computing device; and responsive to a determination that the mobile computing device is proximate to the movie theater, retrieving from over a computer communication network start times for the selected motion picture at the movie theater to which the mobile computing device is determined to be proximate, activating an audio input and an audio output port of the mobile computing device to receive audio input through the audio input port and determining a start time of a next scheduled presentation of the selected motion picture at the movie theater to which the mobile computing device is determined to be proximate, and triggering watermarkless audio synchronization of the alternative audio file by the application at a time that is within a threshold of the determined start time (see paragraph 0016 identify when device is within the event location through Wi-Fi transmitter identification; see paragraph 0031 detection of the signal will cause the device to synch to the movie content ; timer determines when the movie content has reached the point at which device will provide access to the content that was downloaded; see also paragraphs 0017 and 0022). See also the response above, the response in the Decision on Appeal, the response in the Examiner’s Answer and the response in the previous Office Action.
Therefore, in light of the teaching in Pierce it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meek by adding the feature of location of a device, receiving audio via speaker and synchronizing the alternate file when the device is closer to specific location in order to change the setting of the device, provide audio in different language and to seek access to a content.
Claim 1 further differs from the combination of Meek and Pierce in that the claim further requires retrieving a listing of start times.
In the same field of endeavor Diaz discloses retrieving listings of events and times to those events (see figures 4, distance from the movie and Next show Time after arrival; see figure 5, listings of show Times; see  col. 5 lines 31-41, finding start time of the next show after arrival; col. 5 lines 42-54, the event finder displaying the start time; see col. 5 lines 54-67, delivering listings of events and time to those events (show time); see col. 3 lines 43-55, incorporating an event finder function and a radio communication device in the navigation system;  see also col. 3 lines 31-42 and figure 13). 
Therefore, in light of the teaching in Diaz it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination and providing listings of start times of a selected movie at the movie theatre proximate to device in order to easily obtain information on the events and event locations associated with current position of the user with high efficiency and flexibility.
Regarding claim 2, Pierce discloses the audio synchronization comprises: receiving audio through a microphone of the mobile computing device; selecting a portion of the received audio; comparing the portion of the received audio to pre-stored audio portions in a table in the mobile computing device that maps the pre-stored audio portions to an index into the alternative audio file; matching the portion of the received audio to one of the pre-stored audio portions in the table; and playing back the alternative audio file in the mobile computing device from a location indicated by an index mapped to the mapped one of the pre-stored audio portions (see paragraphs 0016, 0024, 0031-0033 and claim 20). See also Meek’s paragraphs 0003 and 0047. The motivation to combine has been discussed in claim 1 above.
Regarding claims 3, Pierce discloses determining that the mobile computing device is proximate to the movie theater when the mobile computing device is located in an area corresponding to the movie theatre (see paragraphs 0016, 0022 and 0031), and Diaz discloses geo-fencing multiple different location and determining when the mobile device is geo-located within a geo-fence corresponding to specific area (see figures 4-5 and 13). The motivation to combine has been discussed in claim 1 above.
Regarding claim 4, Meek discloses the program code of the application additionally determines that audio synchronization of the alternative audio file has failed (see figure 5 unit 42 and paragraph 0035); and, in response to determining that the audio synchronization of the alternative audio file has failed, re-triggers audio synchronization (see figure 5 unit 134 and paragraph 0035).
Regarding claim 5, Meek discloses the program code of the application additionally discontinues audio synchronization of the alternative audio file in response to a manual directive received in the mobile computing device (see paragraph 0046). See also Pierce’s paragraph 0024.
Regarding claim 6, the limitation of claim 6 can be found in claim 1 above. Therefore claim 6 is analyzed and rejected for the same reason as discussed in claim 1 above.
Claims 7-10 are rejected for the same reasons as discussed in claims 2-5 respectively above.
Regarding claim 11, the limitation of claim 11 can be found in claim 1 above. Therefore claim 11 is analyzed and rejected for the same reason as discussed in claim 1 above.
Claims 12-15 are rejected for the same reasons as discussed in claims 2-5 respectively above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	October 26, 2022